Citation Nr: 1002296	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to 
November 1985 and from September 1990 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent disability evaluation effective from July 20, 
2003, the day following the Veteran's separation from 
service.  The Veteran expressed disagreement with the rating 
assigned in that decision, and in a January 2007 rating 
decision, the RO increased the evaluation assigned the 
Veteran's service-connected lumbar spine disability to 20 
percent effective from July 20, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the claim.

Since the original award of service connection, the Board 
notes multiple complaints of radiating pain in the lower 
extremities beginning in approximately 2004 and continuing 
until present.  Specifically, the Veteran has reported a 
sensation of radiating pain in the right hip and thigh, back 
of knee and great toe.  The Board notes an increase in 
frequency of complaints of radiating pain since the Veteran's 
2004 VA examination.  

In a September 2009 VA examination, the Veteran complained of 
radiating pain in the right lower extremity triggered by 
walking, bending or stretching.  She also reported frequent 
falls due to pain in the back and right foot.  The examiner 
referenced a July 2008 x-ray showing degenerative arthritis 
at the L1-L2 and L3-L4, and an August 2008 MRI showing a 
central disc bulge at the L4-L5.  He also noted a January 
2009 neurological evaluation indicating L4-L5 disc 
herniation, with somewhat controlled pain and a diminished 
sensation to the pinprick and monofilament testing on the 
left leg and below the knee in the L4-L5 and L5-S1 
distribution.  On examination, the July 2009 VA examiner 
noted that the thoracolumbar spine had straightening of the 
normal curvature and mild paravertebral muscle spasm was 
present throughout the lumbar spine.  There was tenderness on 
palpation and range of motion was extremely limited due to 
pain.  Findings were positive for low back pain on straight 
leg raising testing.  The examiner noted that the Veteran 
walked with a pronounced limp, used a cane, and wore a back 
brace for support.  The diagnoses included mild degenerative 
disc disease of the lumbar spine with herniated disc at L4-L5 
and he noted that her history and examination findings were 
consistent with lumbar radiculopathy.  The Board notes that 
while it appears that the Veteran's examination included 
neurological findings, the above-referenced January 2009 VA 
neurological report is not of record.  In this regard, the VA 
examiner indicated that he had reviewed the Veteran's VA 
electronic records in connection with the examination, and it 
is possible that such records were not added to the claims 
file.  As those findings are pertinent to adjudicating the 
Veteran's claim, the RO/AMC must request the January 2009 VA 
neurological report as well as any more recent treatment 
records dated after January 2008, that have not been 
associated with the claims file. 

Additionally, with regard the September 2009 findings, the VA 
examiner noted the Veteran's complaints of incontinence.  
Specifically, the Veteran reported some functional or stress 
urinary incontinence over the past six months since her back 
pain worsened and mobility became limited.  However, the 
Board notes that the VA examiner offered no opinion with 
regard to incontinence as it relates to the Veteran's 
neurological findings and lumbar spine disorder.  Thus, an 
addendum opinion is required in this regard.

Finally, as noted in the Introduction, the relevant appeal 
period in this case is from July 2003.  As such, the RO/AMC 
must provide the Veteran with the relevant rating criteria in 
effect prior to more recent revisions in September 2003.  In 
this regard, the Board notes that the rating criteria for the 
musculoskeletal system pertaining to the spine were revised 
effective from September 26, 2003 and emphasizes that the old 
rating criteria may be applied throughout the appeal period 
even subsequent to the change in the rating criteria, but the 
new criteria may only be applied from the applicable 
effective date.  Therefore, on remand, consideration should 
be given to rating the Veteran's spine disability under both 
the old and the new regulations, and the AMC should apply the 
one most favorable to the Veteran within the confines of the 
appropriate effective dates.  VAOPGCPREC 7-2003 (November 19, 
2003); see also Karnas v. Derwinski, 1 Vet App 308 (1991); 
but see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(Congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to obtain copies of the January 
2009 VA neurology report.  A request 
should also be made for all VA medical 
records of the Veteran dated from January 
2008 to the present including all VA 
electronic records pertaining to 
treatment of the Veteran's low back 
disability.  All attempts to procure 
records should be documented in the file.  
If documents are unable to be obtained, 
it should be so stated.

2.  The claims file should be returned to 
the July 2009 VA examiner for an addendum 
opinion with regard to the Veteran's 
claim of incontinence.  Specifically, the 
VA examiner should opine as to whether it 
is at least as likely as not that the 
Veteran has incontinence or other bladder 
dysfunction that is etiologically related 
to the service-connected lumbar spine 
disability in any way.  If the examiner 
is unable to respond to this question 
without further examination of the 
Veteran, she should be afforded such an 
examination in the appropriate specialty.

3.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim for 
an initial higher evaluation for 
degenerative disc disease of the lumbar 
spine based on all the evidence of record 
and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing 
regulations, the old (in effect prior to 
September 2003) and revised rating 
criteria for the musculoskeletal system, 
and any additional information obtained 
as a result of this remand.  The RO/AMC's 
consideration should include the 
applicable diagnostic criteria for rating 
spinal disabilities in effect from July 
2003 through the present.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case, which must include all applicable 
rating criteria for the spine in effect 
prior to September 26, 2003, and given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

